PD-1190-15
                                  PD-1190-15                           COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 9/14/2015 8:53:51 PM
September 16, 2015                                                      Accepted 9/16/2015 12:35:21 PM
                                                                                         ABEL ACOSTA
                                                                                                 CLERK
                                  PDR NO.________

  STATE OF TEXAS                           §   IN THE TEXAS COURT
                                           §
  VS.                                      §   OF
                                           §
  JAIME LEE GAMEZ                          §   CRIMINAL APPEALS


   MOTION TO EXTEND TIME TO FILE APPELLANT'S PETITION FOR
                  DISCRETIONARY REVIEW

  TO THE HONORABLE JUSTICES OF SAID COURT:

          Now comes Jaime Lee Gamez, Appellant in the above styled and numbered

  cause, and moves this Court to grant an extension of time to file Appellant's

  Petition for Discretionary Review, pursuant to Rules 68.2 of the Texas Rules of

  Appellate Procedure, and for good cause shows the following:

          1.   This case is on appeal from the 268th Judicial District Court of Fort

  Bend County, Texas.

          2.   The case below was styled the STATE OF TEXAS vs. JAIME LEE

  GAMEZ, and numbered 12-DCR-061850.

          3.   Appellant was convicted of Driving While Intoxicated.

          4.   Appellant was assessed a fifteen (15) year sentence on February 14,

  2014.

          5.   Notice of appeal was given on March 3, 2014.

          6.   The clerk's record was filed on April 9, 2014; the reporter's record was
filed on July 14, 2014.

      7.     On August 4, 2015, the Fourteenth Court of Appeals affirmed

Appellant’s conviction. Gamez v. State, No. 14-14-00203-CR, slip op. at 1-5,

(Tex. App.-Houston [14th Dist.], August 4, 2015, pet. pending).

      8.     On August 13, 2015, Appellant timely filed his motion for rehearing.

The Fourteenth Court of Appeals overruled and denied Appellant’s motion for

rehearing on August 18, 2015.

      9.     The Petition for Discretionary Review is due on September 17, 2015.

      10.    Appellant requests an extension of time of 30 days from September

17, 2015, i.e. October 17, 2015, to electronically file Appellant’s Petition for

Discretionary Review.

      11.    No extensions to file the Petition for Discretionary Review have been

received in this cause.

      12.    Defendant is currently incarcerated.

      13.    Appellant relies on the following facts as good cause for the requested

extension:

      Counsel is also preparing an appeal styled Elmer Nunez-Marquez vs. The

State of Texas, 01-15-00434-CR, which is due October 1, 2015.

      In addition, Counsel is preparing for trial, set for October 5, 2015, styled The

State of Texas vs. Michael Lee Hocutt, cause number 74947 (Burglary of
Habitation), enhanced twenty five (25) years to Life imprisonment, in the 239th

District Court of Brazoria County, Texas.

      In addition, Counsel is preparing for trial, set for October 27, 2015, styled

The State of Texas vs. Anthony Joseph Sybille, cause numbers, 12-DCR-60739A

and 12-DCR- 60742A (Aggravated Robberies), enhanced fifteen (15) years to Life

imprisonment, in the 400th District Court of Fort Bend County, Texas.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant’s Petition for

Discretionary Review, and for such other and further relief as the Court may deem

appropriate.

                                      Respectfully submitted,

                                      LAW OFFICE OF MICHAEL C. DIAZ
                                      20228 Hwy. 6
                                      Manvel, Texas 77578
                                      Tel: (281) 489-2400
                                      Fax: (281) 489-2401



                                      By:/s/Michael C. Diaz
                                        Michael C. Diaz
                                        State Bar No. 00793616
                                        Attorney for Jaime Lee Gamez
                        CERTIFICATE OF SERVICE

      This is to certify that on September 14, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Fort

Bend County, Texas, by hand delivery.



                                      /s/Michael C. Diaz
                                      Michael C. Diaz